Title: To George Washington from Bryan Fairfax, 3 August 1772
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
Towlston August the 3d 1772.

I am about setting off for the Springs, & as I have very little time to spare, having been busy at my Meadow to day & been at the Mill & Great Falls, & having some other Letters to write this Evening, I hope you’l excuse the conciseness of this.
As to the most material Business of Mrs Savages I have received a Letter also from Mr Bomford. On the Receipt of your Favor at Alexandria I went to Mr Harrison and asked him about the deeds of Settlement when he told me there must have been such before Marriage because the Bond relates to them—and these must be the deeds together with an authentic Copy of the Bond which Mr Bomford writes for, but where they were recorded neither of us knew but we supposed in the Genl Court or in Loudon where the Lands lie. and if I omitted to mention this in my subsequent Letters it was thro’ Forgetfulness. As Mr Montgomerie as you mentioned was expected to be at Alexandria at June Court I desired Mr Harrison to let me know if he came up and I would go down with his Receipt however inconvenient—And now I have thoughts of sending it by your Boy as I am to be a month from home but am doubtful at present in case it should miscarry. I imagine the Deeds executed at Dumfries are not what Mr Bomford writes for because he mentions all Deeds and Papers executed on or before her marriage.
I have sent inclosed the patent for the 600 Acres which is the only title I have except another deed of the same Tenor & date, I inherit it as heir at Law to My Brother Wm—I shall be ready to go with you to Pohick when it may suit you after my Return. I am not uneasy tho. disappointed a little (tho’ indeed I have no Reason to call it a disappointment as I could not have raised the

money without your Assistance) And shall wait till it may suit your Convenience.
As I pass thro’ Loudon I will write to Rogers & direct him to send copies of the deeds to you if any such as I mentioned above be recorded in that office.
What you mention about your Puppies is surprising—Musick’s Litter last year decreased daily from 8 to 4 and she was observed each day carrying one out.
Mrs Fairfax tells me it was conjectured by some at Mt Vernon that I wanted my hounds back again that I had sent down; but altho’ I have given away hounds before now & been afterwards sorry for it I should never ask for them again even in an indirect manner. but that was not the case with these. I was glad I could accommodate you so well without any disadvantage to myself and it is not unusual with me to ask for the return of good hounds if they should not please, because as I said before Sportsmen differ, and I should be sorry that you should have occasion to return ’em. mine have been reduced in their speed I hope by parting wth them, having run a Fox lately so long that I had time to come home to Breakfast & to Dinner before the chace ended to the disgrace of the whole tired pack.
Mrs Fairfax &c. Complts with mine to Mrs Washington & Family. and I remain with much Esteem Dr Sir Yr most obedt Servt

Bryan Fairfax

